Case 8:18-cv-01532-MSS-AEP Document 16 Filed 10/15/18 Page 1 of 2 PageID 88



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

SHAWNDRA FAISON,

       Plaintiff,

v.                                                  Case No: 8:18-cv-01532-MSS-AEP

GINNY’S, INC.

      Defendant.
_____________________________/


                               NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, SHAWNDRA FAISON, by and through the undersigned
counsel, and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a)
and states that Plaintiff and Defendant, GINNY’S, INC. (“Defendant”) have reached a
settlement with regard to the instant case and are presently drafting, finalizing, and executing the
settlement and dismissal documents. Upon finalization of the same, the parties will immediately
file the appropriate stipulated dismissal documents with the Court.


       Respectfully submitted on this 15th day of October, 2018,

                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
                                              kaelyn@zieglerlawoffice.com

                                              Michael A. Ziegler, Esq.
                                              Florida Bar No. 74864
                                              mike@zieglerlawoffice.com

                                              Law Office of Michael A. Ziegler, P.L.
                                              13575 58th Street North, Suite 129
                                              Clearwater, FL 33760
                                              (p) (727) 538-4188
                                              (f) (727) 362-4778
                                              Attorneys for Plaintiff


                                             Page 1 of 2
Case 8:18-cv-01532-MSS-AEP Document 16 Filed 10/15/18 Page 2 of 2 PageID 89



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 15 day of October, 2018, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132




                                            Page 2 of 2
